Citation Nr: 0332435	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  00-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a spinal 
column injury.

REPRESENTATION

Appellant represented by:  To be clarified


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Indianapolis, Indiana.

In February 2000, the claims file was transferred to the 
Chicago, Illinois RO.

In May 2001, the Board remanded the claim for development and 
readjudication under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  

REMAND

In December 2002, the Board ordered further development in 
the veteran's case.  Thereafter, your case was sent to the 
Board's Evidence Development Unit (EDU) to undertake the 
requested development.

Prior to May 1, 2003, VA's regulations provided that if 
additional evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C.A. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel of VA issued a precedential opinion, which concluded 
that DAV did not prohibit the Board from developing evidence 
in a case before it, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  On the basis of this 
opinion, the Board continued, for a short time, to request 
development by the Board's EDU.

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted at the RO level.

In a VA Form 21-4138, Statement in Support of Claim, dated in 
November 2002 and submitted in February 2003, the veteran 
asked to have a hearing at the RO before a Member of the 
Board by videoconference.  (The office of "Member of the 
Board" has since been changed to that of "Veterans Law 
Judge.")  The veteran has not been afforded the requested 
hearing.  The RO is requested to arrange the requested 
hearing while the case is in remand status.  In the event 
that the veteran appears at the hearing before a Veterans Law 
Judge other than the one signing this remand, be advised that 
if the case is returned to the Board, it will be assigned to 
the Veterans Law Judge who conducted the hearing.

It is not clearly documented that the veteran has appointed a 
representative.  In the Statement in Support of Claim 
submitted in February 2003, the veteran indicated that 
Disabled American Veterans (DAV) would accompany him to the 
requested videoconference hearing.  The statement was 
submitted by DAV, which identified itself in a memorandum 
accompanying the statement as the veteran's accredited 
representative.  On remand, the veteran will be requested to 
execute a VA form confirming that he has appointed a 
representative.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran alleges that while in 
service and approximately in December 
1969, he received treatment for a neck 
and spine injury at Fort Polk Army 
Hospital, Louisiana.  Contact the 
National Personnel Records Center (NPRC) 
and request that a search be conducted 
for any separately-filed hospital 
clinical records from this facility.  In 
addition, ask the NPRC to provide service 
personnel records which would reflect 
each of the veteran's military service 
duty assignments.  If any of the 
requested records cannot be found, or if 
they have been destroyed, ask for 
specific documentation.

2.  Unless a representative has already 
been properly appointed, send a letter 
directly to the veteran and request that 
he sign and submit VA Form 21-22 or 22a 
identifying his current representative, 
if any.  Blank forms should be included 
with the RO's letter for that purpose.  
Place in the claims file both a copy of 
the letter to the veteran and any 
executed VA Form 21-22 or 22a or written 
statement received from him.

3.  After all development has been 
completed to the extent possible, review 
the record.  If any benefit sought on 
appeal, and concerning which a notice of 
disagreement was filed, remains denied, 
furnish the veteran and his 
representative, if any, with a 
supplemental statement of the case and 
allow appropriate time for a response 
thereto.

4.  Schedule the veteran for the 
requested hearing by videoconference 
before a Veterans Law Judge and provide 
the veteran and his representative, if 
any, with due notice thereof.

Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


